UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7999



AMOS HENRY JORDAN,

                                           Petitioner - Appellant,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States of America,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-04-126-2-20AJ)


Submitted:   June 9, 2005                  Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amos Henry Jordan, Appellant Pro Se.      Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Amos   Henry    Jordan,    a   federal   prisoner,   appeals      the

district court’s order adopting the report and recommendation of

the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We    have     reviewed   the   record    and   find   no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Jordan v. Ashcroft, CA-04-126-2-20AJ (D.S.C.,

filed Oct. 29, 2004; entered Nov. 1, 2004).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -